DISSENTING OPINION OP
WATSON, J.
I am unable to agree with the majority in their holding that the plaintiff in this case is entitled to a lien upon the interest of the lessors in the land upon which the building was erected. As I read the foregoing opinion the majority arrive at the conclusion that the lessors’ interest is subject to the lien on the theory that the tenant, by reason of the covenant in the lease requiring him to erect a building on the leased premises, thereby became the agent of the owners “to cause the improvement to be placed upon the land.” If this proposition could be conceded then I should be inclined to agree with the views announced by the majority. But to my mind the better reasoned authorities do not in the absence of a statute support this theory of agency. In Lucas v. Hustace, 20 Haw. 693, 695, this court said: “Some *772statutes granting liens * * * have perhaps been supported Upon this theory of agency and consent of the owner. That, however, is not the theory prevailing in Hawaii.” And in discussing the doctrine of certain Pennsylvania cases the court, on. page 697, said: “These proceed upon the theory of agency and consent, above referred to, have been disapproved by the supreme court of the United States and are in conflict with the view already taken by this court * * * as to the method of the creation of the lien and the theory upon which the law is to be upheld.” In this Territory there is no such statutory agency as existed in Oregon when in the case of Lumber Co. v. Nolan, reported in 143 Pac. 935, the supreme court of that State held that “if the owner of the fee contracts with his tenant * * * compelling the latter to erect a building an agency is created as against the owner of the fee by force of the statute, with the result that one who furnishes material or labor at the instance of the agent is entitled to a lien on the fee for the labor or materials furnished.” The cases of Albaugh v. Litho-Marble Decorating Co., Lumber Co. v. Morris, and Cornell v. Barney, hereinafter cited, were referred to in the Nolan decision and distinguished on the ground that in those cases the matter of. statutory agency was not involved, nor is it in the case at bar. In the case of Albaugh v. Litho-Marble Decorating Co., 14 App. Cas. D. C. 113, the syllabus states the views of the court on that subject as follows: “A covenant in a lease for the erection by the lessee of a building on the leased premises, to become the property of the lessor at the end of the term, without charge to the lessor, her heirs or assigns, does not create the relation of principal and agent between the lessor and lessee, so as to bind the lessor and her property for the contracts of the lessee made in the performance of the covenant, and under such circumstances a bill in equity to enforce a mechanic’s lien against the leased property for work and labor done for the lessee in the erection of the building is maintainable only against the leasehold interest.” On page 120 the court says: “This covenant (to improve) involves no theory *773of agency but quite tbe reverse. Tbe parties to tbe lease dealt with each other, not as principal and agent, but practically as adverse parties.” In Morrow v. Merritt, 16 Utah 412, tbe court, in treating tbe question of the supposed agency of a lessee under facts wbicb bring tbe case on all-fours with tbe one at bar, says at page 414: “It does not appear that Calder (tbe lessor) authorized Merritt (tbe lessee) to make tbe improvements at bis expense or to furnish tbe materials or to perform tbe labor for him. Tbe relation of principal and agent did not exist between them.” See also Lumber Co. v. Morris, 170 Mo. App. 212, 221; Block v. Murray, 12 Mont. 545; Cornell v. Barney, 94 N. Y. 394; Francis v. Sayles, 101 Mass. 435; 2 Jones on Liens, Sec. 1280 and cases cited n. 3; Boisot on Mechanics’ Liens, Sec. 291 and cases cited n. 144.
In my opinion tbe reserved questions, wbicb involve only the point whether a lessee who is bound by tbe terms of tbe lease to make specified improvements on tbe leased premises may be considered tbe agent of tbe lessor so as to subject tbe reversion of tbe lessor to mechanic’s liens therefor, should be answered in the negative.